FERGUSON, Judge
(concurring in the result):
I concur in the result.
It is well settled that no claim of conscientious objection may be founded on constitutional principles. United States v Macintosh, 283 US 605, 75 L Ed 1302, 51 S Ct 570 (1931). It is a matter of legislative grace. Parrott v United States, 370 F2d 388 (CA 9th Cir) (1966); Richter v United States, 181 F 2d 591 (CA 9th Cir) (1950).
The governing congressional enactment applies only to potential inductees into the armed services and extends classification as a conscientious objector only to those who are “conscientiously opposed to participation in war in any form.” Military Selective Service Act of 1967, 50 USC App (1964 edition, Supp. Ill) §§ 454(a), et seq., particularly § 456(j). As accused was an Air Force officer of some years’ service, he obviously lies without the statute’s terms. Cf. United States v Scheunemann, 14 USCMA 479, 34 CMR 259.
Nevertheless, the Air Force, recognizing the dilemma in which those who become conscientiously opposed to war after their voluntary entry into service might find themselves, promulgated AFR 35-24, dated March 8, 1963, which permits relief to persons so circumstanced. Again, however, grant of relief is predicated on conscientious ob*495jection to participation in war in any form, the regulation adopting the statutory standard of classification for its disposition of in-service conscientious objectors.
The accused concedes he is not within the regulatory or statutory standard, for he aligns himself only with the “selective” or “subjective” objector, who reserves the right to object to a particular war, though not to others. As such, he is not entitled to the relief which he sought from the Secretary, nor to plead its denial as a defense to disobedience of a lawful order.
Accordingly, I believe we need not involve ourselves in the lengthy discussion of what occurred in connection with his petition for departmental relief or the effect thereof on his trial. He admittedly is not entitled to the remedy which he sought.
Accordingly, I concur in the affirmance of the decision of the board of review.